Citation Nr: 1445222	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-41 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2012 the Board remanded the case in order for the RO to afford the Veteran a Travel Board hearing, which was held in May 2012 before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  In August 2012 the Board remanded the case for additional development.  It now returns for further appellate review.


FINDING OF FACT

The preponderance of the evidence shows that an acquired psychiatric disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD and depressive disorder, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 and Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2007 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Relevant to the duty to assist, the Veteran's lay evidence, service treatment records, and identified post-service treatment records from VA and private providers have been obtained.  Pursuant to the August 2012 remand directives, all VA treatment records created since 1966 have been obtained, including those dated in January 1984, 1994, and 1995, and those from the VA Spinal Cord Injury psychologist.  A March 2007 VA hospitalization report contains a past psychiatric history of a 1989 hospitalization at Mineral Area Hospital in Farmington, Missouri, for depression and suicide attempt, but the Veteran testified in May 2012 that the Mineral Area Hospital records had been destroyed.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

Also pursuant to the August 2012 remand, the Veteran was afforded a VA examination in October 2012.  The Board finds that this examination is adequate in order to evaluate the Veteran's claimed psychiatric disabilities, as it includes a clinical evaluation of the Veteran, an extremely thorough review of the claims file, and a medical opinion containing clear conclusions with supporting data and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board thus finds that the agency of original jurisdiction substantially complied with the August 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A.  PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board finds that the preponderance of the evidence shows that the Veteran did not have a current diagnosis of PTSD during the appeal period.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran filed his claim for PTSD in April 2007.

The claims file contains copious treatment records dating from 1972 to the present, many of them relevant to psychiatric treatment.  These records consistently show that the Veteran's psychiatric symptoms, including anxiety, depressed mood, alcohol abuse, and occasional suicidal ideation, were related to marital problems (he has been married eight times), ongoing pain and complications from a 1972 motor vehicle accident (MVA) that left him with paraplegia, and difficulty finding and maintaining employment.  Every psychiatric diagnosis made from 1972 to February 2007 was connected to his marital/family problems and/or paraplegia and/or financial stressors.  In 1978 he had a self-inflicted gunshot wound to the jaw, but denied that this was a suicide attempt.  However, contemporaneous psychiatric treatment records noted family and employment problems.  Suicidal ideation expressed in January 1984 was explicitly tied by the Veteran to his current physical pain.  There is no mention of any military stressor in any of these records.

VA treatment records dated in January 2007 show a negative screen for PTSD.  In March 2007, the Veteran voluntarily admitted himself to a VA hospital because he was tired, depressed, and could not sleep due to nightmares.  The Veteran was a new patient to the VA psychiatrist who evaluated him.  In the initial intake interview, he reported prior diagnoses and treatment for PTSD at Mineral Area Hospital in 1989 and 1994-1995.  The VA psychiatrist diagnosed him with PTSD with depression, based on his reported history and symptoms of nightmares, anxiety, poor sleep, and anger, and tied to psychosocial stressors of "the Iraqi War, the ongoing chaos and killings in the world, and also his van problems."  His nightmares were of "ground militia being in civil war with the United States government" and of being in a humvee with rocket launchers and machine guns.  The Board notes that the Veteran had neither combat nor foreign service.  He did not report any in-service stressors during this hospitalization.  After this date, PTSD continued to be listed in the Veteran's "active problem" list and he participated in some PTSD groups.

The Veteran has testified that the Mineral Area Hospital records had been destroyed.  The Veteran was treated at VA hospitals in July 1994 and January 1995, bookending the reported hospitalization at Mineral Area Hospital.  These treatment records show depression due to family conflicts, pain, and inability to cope with these stressors.  A certain VA psychologist ("Dr. M") has treated the Veteran since 1973, as part of the VA Spinal Cord Injury program and through the VA Medical Center.  Dr. M wrote in January 1995 that the Veteran had last been seen in July 1994 and that there had been no change in his mental status since that time.

In March 2007, Dr. M saw the Veteran and wrote

I have known this patient for over 30 years....Over the years the patient has presented with feeling out of control and with significant depression.  I was unaware of any PTSD diagnosis.  After interviewing him this a.m., my impression is that multiple stressors in his life, e.g., aging and ill parents, estranged relationship with his only brother, his van [being] inoperable several times resulting in community immobility, and prior history have rendered him unable to cope....His Axis I diagnosis is Major Depressive Disorder and he has a remote history of alcohol dependence with 12 years sobriety.

In a May 2007 VA treatment record, the PTSD entry in the active problem list is described as "PTSD following multiple friends-and-family deaths in the past few years."

In a May 2007 VA social worker report, it is noted that the Veteran "is applying for SC PTSD related to serving at Dover AFB and seeing the returning KIA's from Vietnam.  He has been depressed over the recent deaths of a number of friends and relatives."  In a June 2007 VA treatment record, the Veteran first mentions his claimed stressor to a physician.  He reported being stationed at Dover Air Force Base, including standby watch when planes unloaded body bags arriving from the war in Vietnam, and standby duties when the base would go on alert and nuclear warheads were loaded onto planes in close proximity to the Veteran.  He reported the duration of the disturbance as since 1996-1997.  The VA psychiatrist diagnosed depression and "PTSD (non-combat)."  This is the only medical assessment in the record tying a diagnosis of PTSD to the reported in-service stressor.  

A VA psychology treatment record dated in April 2009 contained a negative PTSD screen and the Veteran was noted to have reported incorrect treatment and medical histories in conflict with the medical evidence of record.  The only psychiatric diagnosis made was adjustment disorder.  In September 2011 he was assessed to have adjustment disorder with depressed mood, R/O major depressive disorder, recurrent.

The October 2012 VA examiner, after a very thorough review of the entire claims file and examination of the Veteran, opined that the Veteran does not currently meet the diagnostic criteria for PTSD, and "detailed review of the documentary evidence also fails to support a conclusion he has historically been burdened with the symptoms of PTSD related to his reported stressors."  The examiner explained and supported each of these opinions with lengthy rationales. 

As to a current diagnosis of PTSD, the VA examiner found that the reported stressors of seeing body bags and fear of potential Soviet attack on a nuclear base are consistent with the places, types, and circumstances of the Veteran's service and meet Criterion A in that they are adequate to support a diagnosis of PTSD.  However, they do not meet Criteria B, C, D, E, or F because they are not persistently re-experienced, there is no persistent avoidance of associated stimuli, there are no persistent symptoms of arousal, and thus the Veteran does not meet the full criteria for PTSD.

As to the opinion that the Veteran has not met the full criteria for PTSD at any time during the appeal period, the VA examiner explained that the symptoms the Veteran attributed to PTSD are actually reported to be connected to non-service-related stressors.  For example, describing pain robbing him of happiness and a sense of having lost the future he might otherwise have had were he not paraplegic "would be evidence of a PTSD symptom if the nexus were to his traumatic stressor experiences (rather than to physical pain effects)."  Similarly, the VA examiner noted that "[c]linicians have over the years attributed his depression symptoms to pain and the limitations of paraplegia from non-military spinal cord injury, with episodes of exacerbation associated with acute situational stresses such as marital or relationship problems."  Additionally, the VA examiner noted that the Veteran has provided some information that was at variance with evidence of record and past self reports.

The VA examiner specifically explained why he does not credit the June 2007 diagnosis of PTSD.  In the March 2007 treatment note, "only two symptoms potentially related to diagnosis of PTSD were documented in this note[:] sleep disturbance and anger.  The reported 'stressors' are un-related to his subsequently-claimed PTSD stressors, and his reported nightmares were not 'trauma dreams' related to claimed stressors."  The VA examiner also cites to Dr. M's March 2007 treatment record, which "observed that in those [30] years of contact there had been no indication of PTSD, and that the Veteran's diagnosis was major depressive disorder, recurrent."  He also notes that nowhere in the treatment records dated from 1972 to March 2007 is there a suggestion of "any mental health issues associated with his military service."  The June 2007 consult diagnosed the presence of PTSD "without documentation of the symptoms present or their frequency/intensity resulting in uncertainty of what positive findings resulted in this 'diagnosis.'"  

Moreover, the examiner made the observation that at his hearing the Veteran testified that "his actual duty performance was persistently 'going up' (i.e., improving) during the period that he reports his problems associated with these 'stressors' were getting worse.  ...This 'pattern' would be the opposite of what would be expected coincidental with persistent exposure to traumatic stressors."

The examiner provided a clear conclusion with supporting data and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board therefore finds this opinion probative.

Based on the entire record, the Board finds that the VA examiner's opinion regarding the presence of a diagnosis of PTSD during the appeal period is more probative than the rather cursory diagnoses made in March 2007 and June 2007, neither of which documented PTSD symptoms related to an in-service stressor.  Similarly, the Veteran's reports of prior diagnosis and treatment of PTSD are not found to be as probative as the VA examiner's opinion, because the Veteran has been shown to be a sometimes-inaccurate historian with respect to his medical history.  Dalton; Caluza.  Moreover, "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).

The Board finds that the Veteran has not met the full criteria for a diagnosis of PTSD during the appeal period and service connection cannot be granted on this basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

B.  Depressive disorder 

The record shows that the Veteran has a current diagnosis of Major Depressive Disorder, recurrent.  However, the preponderance of the evidence shows that this diagnosis is not related to service.

The Veteran does not contend, nor does the evidence indicate, that his depressive disorder was present in service.  The Veteran did not contend that any psychiatric symptoms may be related to service until April 2007, more than forty years after separation.  

The October 2012 VA examiner, after a very thorough review of the entire claims file and examination of the Veteran, opined that the Veteran's depressive disorder is less likely than not related to service.  The examiner provided a clear explanation for this opinion, noting that there is no evidence of this diagnosis during service and the "first evidence of clinical depression was after his 1972 MVA and paraplegia, and there is further evidence of clinical depression with his first divorce."  As discussed in the prior section, since 1973, the Veteran's depression symptoms have been attributed by numerous clinicians "to pain and the limitations of paraplegia from non-military spinal cord injury, with episodes of exacerbation associated with acute situational stresses such as marital or relationship problems."  The VA examiner found this to be the "most plausible finding" and concluded that the Veteran's history "supports a pattern of exacerbations of depression with recurring marital divorces and relationship crises and in association with pain related to his medication condition."  The examiner provided a clear conclusion with supporting data and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez; Prejean.  The Board therefore finds this opinion probative.

There is no competent medical opinion evidence supporting a connection between the Veteran's depressive disorder and service.

The Veteran has contended on his own behalf that his current depressive disorder resulted from in-service stressors.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, causation of depressive disorder falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Based upon the nature of the condition involved, the amount of time that elapsed after service before it manifested, and the other possible causes for the symptoms observed by the Veteran (e.g., paraplegia and relationship crises), the issue of whether his specific condition was caused by his specific service is too complex to be with in the common knowledge of a non-expert such as the Veteran or this Veterans Law Judge.  While the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of his depressive disorder no probative value, as he is not competent to opine on such a complex medical matter.  The Board accords greater probative weight to the VA examiner's reasoned opinion that no such causal relationship exists.  

The Board thus finds that the preponderance of the evidence is against the claim for service connection for depressive disorder, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


